          Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 1 of 19




                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO

    UNITED STATES OF AMERICA,
                                                           Case No. 1:19-cr-00172-DCN
          Plaintiff,
                                                           MEMORANDUM DECISION AND
           v.                                              ORDER

    ANGELINA RUTH BUSTAMONTE,

          Defendant.


                                         I. INTRODUCTION

        Pending before the Court is Defendant Angelina Ruth Bustamonte’s Motion to

Suppress. Dkt. 25. The Court held oral argument on December 11, 2020, and took the

Motion under advisement.1 Upon review, and for the reasons set forth below, the Court

DENIES Bustamonte’s Motion.

                                         II. BACKGROUND

        Throughout 2018, a Drug Enforcement Agency (“DEA”) Task Force was

investigating a woman dealing large amounts of methamphetamine in the Treasure Valley.

The woman was known as “Cookie.” Law enforcement officers identified her location in

early 2019, and confirmed she was working with a large drug trafficking organization. It

was further discovered that the organization she worked with/for might have been using

storage units to store drugs.


1
 Because of the duration of the hearing, the Court requested that the parties present their closing arguments
via written briefs. The parties timely submitted these briefs (Dkts. 51, 52) for the Court’s consideration.


MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 2 of 19




       Detective James Roberson, a member of the DEA Task Force, followed Cookie on

April 12, 2019, and saw her meet with another woman. This other woman was Defendant

Angelina Bustamonte. Bustamonte was driving a white truck that day. The two women met

at a storage unit, and Detective Roberson observed the two go in and out of the unit

numerous times and place items into the truck. When the white truck left the storage unit,

Detective Roberson radioed a nearby police patrol car, driven by Deputy Jeremy Seibert,

summarized the situation, and asked him to initiate a traffic stop on the white truck.

       Deputy Seibert located the white truck and ran the license plate through the police

database. In doing so, Deputy Seibert learned the truck’s registration had been canceled.

He pulled behind the truck, and immediately thereafter, the truck pulled into a gas station.

Deputy Seibert then initiated a traffic stop of the driver of the white truck—Bustamonte.

       Bustamonte provided Deputy Seibert her driver’s license and the truck’s

registration, but she did not have proof of insurance. Bustamonte said she had just come

from her storage unit nearby and was moving personal items. In reviewing the information

provided by Bustamonte, Deputy Seibert learned that the truck was registered to Gary

Harmon, an individual he knew was involved in drug activity. While interacting with

Bustamonte, Deputy Seibert claims she was fidgety and seemed nervous, that her speech

was sometimes rapid, and that she had a hard time staying on track with what she was

doing. Bustamonte disagrees with this allegation, claiming instead that the video taken

from Deputy Seibert’s body camera shows that her demeanor during the interaction was

calm and respectful, that she spoke normally and articulately answered Deputy Seibert’s

questions, and that she generally did as she was asked.


MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 3 of 19




       After this initial interaction, Deputy Seibert returned to his patrol car and began

verifying Bustamonte’s information. In so doing, he learned that Bustamonte had a recent

conviction for driving without insurance and that she had a drug history. While Deputy

Seibert was in his patrol car, he observed Bustamonte in the driver’s side mirror and

through the back window. He alleges she appeared to get more nervous and act more

suspicious as time went on and that she began taking multiple bags and items from the

passenger seat near her and placed them into the back-passenger seat area. He also noticed

her drinking water excessively. At that point, he issued a misdemeanor citation for the

insurance offense and an infraction citation for the canceled registration. He began working

on the citations at approximately 14:18:30. Dkt. 25-1, at 11-12.

       Based upon his observations at the scene and the information he previously received

from Detective Roberson, Deputy Seibert called a canine officer, Corporal Steve Bonas, to

assist him at the stop. Deputy Seibert continued to fill out the citations until Corporal Bonas

arrived approximately three minutes after Deputy Seibert began to write the citations. Id.

Deputy Seibert then briefed Corporal Bonas about the situation for approximately one

minute and fifteen seconds. During this time, Deputy Seibert observed Bustamonte roll up

her windows. This heightened the officers’ suspicions, as both knew from their training

and experience that those attempting to hide drugs from a drug dog sometimes rolled up

windows and closed doors to keep the smell inside the vehicle. At 14:26:00, Deputy Seibert

set the first citation, number 530884 for driving without insurance, on his dashboard. Id.

       At 14:27:00, while working on the second citation, approximately eight minutes

after starting the citations, Deputy Seibert called Detective Roberson and told him he had


MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 4 of 19




stopped the white pickup truck and that the driver was Angela Bustamonte. Detective

Roberson knew her name as someone associated with drug activity. During the call, Deputy

Seibert continued to fill out the citations.

       Bustamonte then got out of her truck and attempted to question Officer Bonas about

the drug dog. Officer Bonas told Bustamonte to stand in front of Deputy Seibert’s patrol

vehicle. Bustamonte approached Deputy Seibert’s patrol car and asked him why they were

doing a dog sniff. Deputy Seibert told her to stand in front of his vehicle. He then got out

of the car with the citation form and spoke with Bustamonte. Bustamonte voiced concerns

that the drug dog was jumping up on her truck.

       While Deputy Seibert was completing the second citation, Officer Bonas stated that

his dog had alerted on Bustamonte’s vehicle. Deputy Seibert searched the vehicle and

found drugs in a brown leather bag. At that point, Deputy Seibert informed Bustamonte

she was under arrest for possessing drug paraphernalia with the intent to distribute 50

grams or more of methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A),

and placed her in handcuffs. Officer Bonas requested a female officer to respond to the

scene in order to search Bustamonte incident to arrest. Such a search occurred, and the

searching officer ultimately found drugs on Bustamonte. Bustamonte was arrested and later

charged. Dkt. 1.

       Bustamonte moved to suppress the drugs seized from the truck and from her person

contending the officers violated her Fourth Amendment rights by (1) deviating from the

original purpose of the traffic stop; (2) delaying in issuing the traffic citations; and (3)

calling for a drug detection dog to conduct a drug investigation without reasonable


MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 5 of 19




suspicion. Dkt. 25. Bustamonte further argues that her Fourth Amendment rights were

violated when the officers searched her truck without probable cause. Id.

                                    III. LEGAL STANDARD

       The Fourth Amendment guarantees the right of individuals “to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” Mapp v.

Ohio, 367 U.S. 643, 646 n.4 (1961) (quoting U.S. Const. amend. IV). Generally, searches

and seizures conducted without a warrant are “per se unreasonable under the Fourth

Amendment” subject to “a few specifically established and well delineated exceptions.”

Minnesota v. Dickerson, 508 U.S. 366, 372 (1993) (cleaned up).

       An exception to the warrant requirement that is pertinent to this case is a seizure for

a traffic violation. Rodriquez v. United States, 575 U.S. 348, 354 (2015). Such a seizure is

only justified if the officer diligently pursues the purpose of the stop; any deviations or

delays for unrelated investigations violate the driver’s Fourth Amendment right, unless the

reason for the delay is supported by independent reasonable suspicion. Id. at 354-55.

       Additionally, the automobile exception to the warrant requirement permits police to

search a vehicle when the car is “readily mobile” and “probable cause exists to believe it

contains contraband.” United States v. Davis, 530 F.3d 1069, 1084 (9th Cir. 2008) (cleaned

up). The police may search both an automobile and the containers within it “where they

have probable cause to believe contraband or evidence is contained.” California v.

Acevedo, 500 U.S. 565, 580 (1991).

       If no exceptions to the exclusionary rule applies, any subsequently found evidence

must be suppressed. Evidence that the government obtains in violation of the Fourth


MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 6 of 19




Amendment, as well as the fruit of that evidence, is generally excluded from the

prosecution of the alleged violator. Wong Sun v. United States, 371 U.S. 471, 484-85

(1963). Further, evidence discovered through “exploitation of” an illegal search or seizure,

must also be suppressed as “fruit of the poisonous tree.” Id. at 488.

                                     IV. ANALYSIS

       Bustamonte argues that Deputy Seibert improperly deviated from the purpose of the

traffic stop—which was to investigate and cite Bustamonte for her canceled registration

and failure to provide proof of insurance—when he decided to pursue an independent drug

investigation. In particular, she argues that Deputy Seibert delayed issuing the citations in

order to allow time for the dog sniff. She further argues that Deputy Seibert neither had

reasonable suspicion to justify the deviation from the purpose of the traffic stop nor

justification for the dog sniff. In light of these suggested shortcomings, Bustamonte

concludes that all resulting evidence against her must be suppressed. The Court will

address each issue below.

   A. The Delay

          a. Unreasonable Delay

       The threshold issue in this case is whether Deputy Seibert delayed Bustamonte’s

traffic stop by acting outside of the purpose of the stop’s mission. If the Court finds there

was such a delay, it must determine if the delay was justified by a reasonable suspicion of

drug activity.

       Broadly speaking, the tolerable duration of police inquiries in a traffic stop context

is determined by the seizure’s “mission.” Rodriguez, 575 U.S. at 354. Beyond determining


MEMORANDUM DECISION AND ORDER - 6
          Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 7 of 19




whether to issue a traffic ticket, an officer’s “mission” during a traffic stop typically

includes checking the driver’s license, determining whether there are outstanding warrants

against the driver, and inspecting the automobile’s registration and proof of insurance.

These checks serve the same objective as enforcement of the traffic code: ensuring that

vehicles on the road are operated safely and responsibly. Id. at 355.

        A dog sniff is not “an ordinary incident of a traffic-stop.” Id. at 355-56. Accordingly,

inquiries or actions (such as a dog sniff) that measurably extend the duration of the stop

and that are outside of the purpose of the stop’s mission must be justified by reasonable

suspicion independent of the traffic investigation. Arizona v. Johnson, 555 U.S 323, 333

(2009). Finally, the facts forming reasonable suspicion must be based upon “objective

observation,” and the inferences law enforcement draws from those facts must be

“objectively reasonable.” United States v. Sigmond-Ballesteros, 285 F.3d 1117, 1123 (9th

Cir. 2002).

        In sum, there must be reasonable suspicion to prolong the duration of any seizure;

otherwise, law enforcement’s actions must not unreasonably prolong the duration of the

seizure.2 As it relates to a dog sniff, the act must either not delay the traffic stop at all, or if

it does, there must be a reasonable suspicion of criminal activity for the delay to be justified.

        Bustamonte argues Deputy Seibert unreasonably delayed the traffic stop in this case

when he: (1) talked with Officer Bonas when Officer Bonas arrived on scene to conduct a




2
  It goes without saying that some incremental delays are per se reasonable simply due to the nature of
police work. As the United States Supreme Court has noted, “traffic stops are especially fraught with danger
to police officers.” Arizona v. Johnson, 555 U.S. 323, 330 (2009) (cleaned up).


MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 8 of 19




dog sniff; (2) called Detective Roberson, the detective included in the drug investigation

of the unnamed woman; (3) watched Bustamonte roll up her windows and close the door

of the truck behind her after Officer Bonas asked her to get out of the truck so that he could

run his drug-detection dog (Endy) around it; and (4) instructed Bustamonte where to stand,

answered the questions that Officer Bonas told her to direct to Deputy Seibert, and got out

of this patrol car to keep an eye on Bustamonte and Officer Bonas during the sniff. The

Court will address each of these arguments in turn.

       First, when Officer Bonas talked with Deputy Seibert as he arrived on scene to

conduct a dog sniff, Bustamonte argues he delayed the traffic stop by 1.25 minutes or more.

Neither party argues that this may have caused some delay, and to the minimal extent that

it did, the Court disagrees it rises to the Rodriguez standard of “unreasonably prolonged”

or the standard of “measurably extend” as shown in Arizona v. Johnson. Bringing a fellow

officer up to speed regarding an ongoing traffic stop for a de minimis amount of time can

hardly be called an unreasonable delay.

       Second, when Deputy Seibert called Detective Roberson—the detective involved in

the drug investigation of the unnamed woman—he allegedly delayed the traffic stop by an

unknown amount of time. At this point, however, Deputy Seibert had reasonable suspicion

of drug related activity and the traffic stop was quickly becoming a drug investigation.

Although the extent was again, very minimal, to the degree that Deputy Seibert delayed

the stop, it does not rise to the level of “unreasonably prolong[ed]” or “measurably




MEMORANDUM DECISION AND ORDER - 8
         Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 9 of 19




extend[ed].”3

       Third, when Deputy Seibert watched Bustamonte roll up her windows and close her

door after Officer Bonas asked her to get out of the truck so that he could run Endy around

it, he allegedly delayed the traffic stop by 45 seconds. The Court disagrees. As part of

Deputy Seibert’s duties, he must maintain situational awareness to maintain his safety and

the safety of others. This delay, if it was a delay at all, was minimal and justified. In fact,

if this was a delay, it was caused by Bustamonte and her conduct. Deputy Seibert had to

watch what she was doing to make sure it would not cause a threat to officer safety.

       Fourth, when Deputy Seibert instructed Bustamonte where to stand, answered the

questions that Officer Bonas told her to direct to him, and got out of his patrol car to keep

an eye on her and Officer Bonas during the sniff, he allegedly delayed the traffic stop by

one minute or more. Again, this likely caused no delay—as defined by the aforementioned

caselaw—but even if it had, the delay was very minimal and not unreasonable.

       In conclusion, the Court finds that none of Bustamonte’s proffered reasons amount

to a delay. Each “delay” was de minimus, justified, or not truly a delay at all.

       The Court next addresses other arguments raised by Bustamonte. Citing Rodriguez,

Bustamonte argues that “a stop is considered unreasonably prolonged whenever an

unrelated inquiry adds time to the stop, even if it is ‘de minimis’ or incremental.” Dkt. 25,

at 11. This assertion is not exactly accurate. In Rodriguez, the defendant moved to suppress

evidence seized during a traffic stop on the grounds that the officer had prolonged the stop


3
 The Court would also note that Deputy Seibert’s body camera footage shows that he continued to work
on the traffic citations while talking “hands-free” to Detective Roberson.


MEMORANDUM DECISION AND ORDER - 9
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 10 of 19




without reasonable suspicion in order to conduct a dog sniff. 575 U.S. at 352. A federal

magistrate judge recommended that the motion be denied. Id. The magistrate judge

reasoned that while the officer did not have reasonable suspicion to delay the stop, seven

to eight minutes was a de minimis intrusion on Rodriguez’s rights and permissible. Id. at

353. The district court agreed and concluded that “dog sniffs that occur within a short time

following the completion of a traffic stop are not constitutionally prohibited if they

constitute only de minimis intrusions.” Id. The Eighth Circuit agreed, concluding in turn

that the intrusion was de minimis and permissible. Id. In light of this conclusion, however,

the Eighth Circuit did not address the issue of reasonable suspicion. Id. The United States

Supreme Court granted certiorari in the case specifically to resolve the question of whether

a law enforcement officer can “extend an otherwise-completed traffic stop, absent

reasonable suspicion, in order to conduct a dog sniff.” Id. The Court ultimately held that

law enforcement may not extend an otherwise-completed traffic stop absent reasonable

suspicion in order to conduct a dog sniff. Id. at 357–58. Because the Eighth Circuit had not

analyzed whether there was reasonable suspicion, the Supreme Court remanded the case

for further proceedings. Id. at 358.

       Here, Bustamonte’s proposition is missing a key phrase from Rodriguez: “absent

reasonable suspicion.” Thus, Bustamonte’s assertion that “a stop is considered

unreasonably prolonged whenever an unrelated inquiry adds time to the stop, even if it is

‘de minimis’ or incremental” should be prefaced with the critical clause “absent reasonable

suspicion.” The Court will address this issue further in the following section. Suffice it to

say at this point, the Court finds Bustamonte’s argument regarding de minimis delay


MEMORANDUM DECISION AND ORDER - 10
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 11 of 19




misplaced.

       Second, Bustamonte argues Deputy Seibert should have written one citation, instead

of two, and this shows he “consciously drew out” writing the citations and delayed the

traffic stop. The Court disagrees. Writing a citation for an infraction and another one for a

misdemeanor in one traffic stop in fact requires filling out two separate citation forms. This

is due to the organization of the form inquiring whether the citation is an infraction “or” a

misdemeanor. See Idaho infraction Rule 5(d); Idaho Misdemeanor Criminal Rule 5(g).

       Of course, it can always be argued that a person could have worked faster. However,

upon review, it appears that Deputy Seibert conducted his business in an organized and

timely fashion without delay. Even assuming there was some unnecessary time spent on

ancillary tasks, the delay was negligible at most. Bustamonte argues that the delays “which

totaled over three minutes” rose to such a degree that they “unreasonably prolong[ed]” the

traffic stop in the aggregate. The Court disagrees. In continuance of the Court’s analysis,

to the minimal extent that Deputy Seibert delayed the stop, the delay was justified with

reasonable suspicion. The Court turns to this topic next.

          b. Reasonable Suspicion

       Even were the Court to determine Deputy Seibert prolonged the duration of the

traffic stop, if supplemented with a reasonable suspicion of criminal activity, the delay is

justified. Rodriguez, 575 U.S. at 358. The Court, therefore, next considers whether Deputy

Seibert had reasonable suspicion to delay the traffic stop.

       It is undisputed that the original purpose of the traffic stop was to investigate




MEMORANDUM DECISION AND ORDER - 11
         Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 12 of 19




Bustamonte’s canceled registration.4 What is disputed is whether at some point during the

traffic stop, Deputy Seibert developed a reasonable suspicion that Bustamonte was in

possession of drugs and whether he could thus extend the stop to investigate those

suspicions.

        Initially, it stands out to the Court that Bustamonte had been in contact with a

woman being investigated by a DEA Task Force for dealing large amounts of

methamphetamine just prior to Deputy Seibert’s stopping her. The DEA Task Force also

knew that the drug group the woman was associated with might have been using storage

units in Treasure Valley to store drugs. Critically, Deputy Seibert knew this information

going into the traffic stop.

        Now, even assuming Deputy Seibert did not have any knowledge of the ongoing

drug investigation, such knowledge is imputed to him. The Government only references

the “collective knowledge doctrine” in passing (Dkt. 31, at 9; Dkt. 51, at 4); however, it

applies in this case. Under the collective knowledge doctrine, the Court must determine

whether an investigatory search complied with the Fourth Amendment by looking to the

“collective knowledge of all the officers involved in the criminal investigation although all

of the information known to the law enforcement officers involved in the investigation is

not communicated to the officer who actually [undertakes the challenged action].” United


4
 Bustamonte asserts that the traffic stop was “exploratory,” and that officer only stopped her to find out
who was driving the white truck. Dkt. 52, at 7. This misconstrues the facts. While it is plausible that Officers
wanted to know who was driving the truck, Bustamonte was stopped for an actual violation of the law—
canceled registration. Even then, pretextual stops are not illegal. See United States v. Wallace, 213 F.3d
1216, 1219 (9th Cir. 2000), as amended (July 7, 2000) (explaining, “[t]he fact that the alleged traffic
violation is a pretext for the stop is irrelevant, so long as the objective circumstances justify the stop.”).
Here, whether pretextual or not, the stop was justified.


MEMORANDUM DECISION AND ORDER - 12
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 13 of 19




States v. Ramirez, 473 F.3d 1026, 1032 (9th Cir. 2007) (citing United States v. Sutton, 794

F.2d 1415, 1426 (9th Cir.1986)). When an officer with direct knowledge of facts that give

rise to a reasonable suspicion orders another officer, not involved in the investigation, to

conduct a traffic stop, search, or arrest, the collective knowledge doctrine is satisfied.

Ramirez, 473 F.3d at 1031 (explaining the collective knowledge doctrine has no

requirement regarding content, but only that the officer with personal knowledge of facts

giving rise to a reasonable suspicion communicate an appropriate order to another officer

to conduct a stop, search, or arrest).

       Here, the collective knowledge doctrine applies because Detective Roberson, an

officer in possession of facts giving rise to a reasonable suspicion of criminal activity,

asked another officer to conduct a traffic stop. Moreover, while not required under

Ramirez, Detective Roberson actually provided Deputy Seibert with that specific

information.

       Again, however, even were the Court to completely ignore all the information

Deputy Seibert obtained from Detective Roberson, the Court still concludes that he had

reasonable suspicion to delay the traffic stop and undertake a drug investigation.

       Indeed, during the traffic stop, Deputy Seibert learned that the truck Bustamonte

was driving was registered to someone that Deputy Seibert recognized as having been

involved in drug activity in the past. Deputy Seibert also observed that Bustamonte seemed

“overly nervous,” “spoke rapidly,” “was very fidgety,” and “appeared to have a hard time

staying on track with what she was doing.” Dkt. 50, at 104–05. Further, while writing

citations, Deputy Seibert observed Bustamonte moving items from the front passenger seat


MEMORANDUM DECISION AND ORDER - 13
         Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 14 of 19




into the back seat, digging around in the center console, drinking from her water bottle

“excessively”, and looking at him through her side mirror. Id. at 113.

        Bustamonte claims that none of these purported observations give rise to a

reasonable suspicion of drug activity. That very well might be, if the events took place in

isolation.5 But the Court must consider the totality of circumstances. Thus, while any

singular fact in this case might not rise to the level necessary to extend the traffic stop and

support a search, when viewed in the aggregate, the reasonableness of Deputy Seibert’s

suspicions is adequately supported by the record in this case.

        Bustamonte relies on United States v. Hernandez-Alvarado, 891 F.3d 1414 (9th Cir.

1989), to supplement her argument that Deputy Seibert lacked sufficient reasonable

suspicion in this case. She points out that in that case, the Ninth Circuit found that six

separate facts that officers deemed suspicious were not sufficient to form reasonable

suspicion to stop the vehicle. However, citation of this case is unpersuasive as Hernandez-

Alvarado turned on whether the Officer had reasonable suspicion to stop the vehicle in the

first instance. Here, Deputy Seibert had a valid reason to stop Bustamonte: her canceled

registration. Moreover, the suspicious facts in this case are distinguishable both in kind and

number from the ones in Hernandez-Alvarado: the facts here are more suspicious than the



5
  Bustamonte points out in her moving papers that reasonable suspicion is more than a mere hunch or
inference and must be some articulable suspicion. Bustamonte then goes on to list roughly ten facts the
government relies on and argues why each could not support Deputy Seibert’s reasonable suspicion that
she was engaged in drug activity. Dkt. 25-1, at 15-16 & n.8. To some degree, this argument undermines
itself. As already noted, when viewed in isolation, any one of these factors might not be sufficient to
establish reasonable suspicion of drug activity. But taken together, Bustamonte’s argument is difficult to
accept because Bustamonte has to essentially write-off ten key facts in order to support her position. The
sheer number of arguably suspicious acts speak for themselves.


MEMORANDUM DECISION AND ORDER - 14
       Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 15 of 19




ones there and there are more suspicious facts here than there were there.

       Although the Court agrees that the Fourth Amendment does not permit officers to

prolong a traffic stop in order to establish reasonable suspicion, here, the Court finds that

Deputy Seibert had reasonable suspicion and could prolong the traffic stop to investigate

his suspicions. Law enforcement was investigating (and surveilling) a woman who was

known to be involved with illegal drugs. Bustamonte met with that woman and was seen

moving items into her vehicle from a storage unit—a location law enforcement recognized

as often being used to store drugs. This information alone constitutes reasonable suspicion

of drug activity and under the collective knowledge doctrine, Officers could have stopped

Bustamonte to investigate. That said, Deputy Seibert had a second, independent reason to

stop Bustamonte: the truck’s canceled registration. While performing those duties, Deputy

Seibert observed Bustamonte exhibit not one, or even merely a few, but many irregular and

suspicious behaviors. Those behaviors—coupled with his prior knowledge of the ongoing

drug investigation—provided him with a reasonable suspicion of drug activity. A drug

investigation was, therefore, appropriate.

       In sum, the Court concludes that Deputy Seibert did in fact have reasonable

suspicion that Bustamonte was engaged in illegal activities. Thus, any delay in the traffic

stop was justified. The Court will next address the search.

B. The Search

       Bustamonte next argues that her Fourth Amendment rights were violated when the

Officers searched the truck because Endy’s alert was unreliable and did not provide

probable cause for the search.


MEMORANDUM DECISION AND ORDER - 15
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 16 of 19




       When police conduct a warrantless search of a vehicle following an “alert” by a

drug-detection dog, the government bears the burden of showing that the dog’s alert was

reliable. Florida v. Harris, 568 U.S. 237 (2013). In Harris, the Supreme Court held that a

reviewing court can presume the reliability of a drug dog if “a bona fide organization has

certified [the] dog after testing his reliability in a controlled setting . . . .” Id. at 246-47.

And even if the dog has not been certified, the court may deem an alert reliable if the dog

“has recently and successfully completed a training program that evaluated his proficiency

in locating drugs.” Id. at 247. The test for probable cause is viewed through the lens of

common sense, whether “all the facts surrounding a dog’s alert, would make a reasonably

prudent person think that a search would reveal contraband or evidence of a crime.” Id. at

248.

       Bustamonte argues the Government cannot show that Endy gave a reliable alert, in

part, based upon a perceived lack of training. Bustamonte highlights some inconsistencies

in training documents (dates, hours, etc.)—and testimony regarding those documents—but

does not actually contest that Endy was certified. Accuracy in record keeping is critical,

especially in law enforcement. However, the issues Bustamonte points out are not

“egregious errors,” but appear little more than clerical errors. It is clear Endy is certified.

It is also clear he has the appropriate training. Therefore, the Court finds Bustamonte’s

argument unpersuasive.

       Bustamonte’s final argument is less attenuated than its certification argument, but

is no more persuasive. Bustamonte argues that Endy’s behavior was insufficient to

establish probable cause that a controlled substance was present in her vehicle. Bustamonte


MEMORANDUM DECISION AND ORDER - 16
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 17 of 19




highlights certain perceived inconsistencies with Endy’s behavior such as the belief that

Endy’s handler, Officer Bonas, “cued” Endy to alert on the truck or that some of his

behaviors were more “dog-like” than investigatory. Bustamonte enlisted the testimony of

an expert witness to support these propositions.

       The Court has weighed the relevant testimony and finds no evidence to support

Bustamonte’s arguments. First, there is nothing to indicate that Officer Bonas “cued”

Endy. The process of performing a dog sniff is fluid. The officer naturally has to indicate

where he or she wants the dog to sniff. He or she also must communicate with the dog and

provide necessary feedback. The Court has reviewed the available video and testimony and

finds Officer Bonas’s actions were all appropriate.

       Second, there is nothing to suggest Endy’s alert in itself was unreliable. Officer

Bonas testified that there was nothing unusual about Endy’s alert in this situation. He

testified that the alert Endy gave that day was consistent with Endy’s alert in prior trainings

as well as in the field. This testimony aside, Bustamonte posits that some of the behaviors

Endy exhibited were “natural” dog behaviors and not indicative of finding contraband.

Nobody, including Officer Bonas, denies the fact that Endy, like all drug-detection dogs,

exhibits dog-like behaviors that are not specific to drug detection. That said, the Court finds

Officer Bonas’s interpretation of Endy’s behavior more credible based on the testimonies

given and the fact that the expert is unaffiliated and has never worked with Endy before.

Moreover, Bustamonte contends that it is “the Court [and] not the handler” who must

determine whether Endy’s alert was reliable. Thus, Bustamonte seems to suggest that her

expert’s opinion should have more weight that Officer Bonas’s opinion when it comes to


MEMORANDUM DECISION AND ORDER - 17
        Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 18 of 19




formulating the Court’s opinion. To be sure, it is the Court’s duty to determine whether

probable cause exists, but in order to decide that question, the Court must naturally take

into account Officer Bonas’s opinion. Here, there is no reason to doubt his testimony.

Furthermore, while Bustamonte’s expert opinion is appreciated, it was more academic in

nature and did not aid the Court in its analysis and evaluation of Endy’s specific behaviors

in this case.

       In sum, the Court finds that Endy’s alert was reliable and that “all the facts

surrounding [the] dog’s alert, viewed through the lens of common sense, would make a

reasonably prudent person think that a search would reveal contraband or evidence of a

crime.” Harris, 568 U.S. at 248.

                                   V. CONCLUSION

       Upon review, the Court concludes that the Officers had two independent bases for

the traffic stop in this case. First, the truck Bustamonte was driving had a canceled

registration. Second, they had reasonable suspicion of drug activity.

       Viewing these two bases in isolation, the Court determines that Deputy Seibert did

not improperly delay the original traffic stop. He accurately performed his duties and what

de minimis delay came as a result of those actions did not infringe on Bustamonte’s rights.

Furthermore, even if it could be said that there was some delay, such was justified by the

second basis for the stop: the drug investigation. The collective knowledge doctrine applies

in this case. Detective Roberson provided Deputy Seibert with knowledge of an ongoing

drug investigation. This alone was sufficient to support a finding of probable cause for the

dog sniff. On top of that, Deputy Seibert learned that the vehicle Bustamonte was driving


MEMORANDUM DECISION AND ORDER - 18
       Case 1:19-cr-00172-DCN Document 56 Filed 03/08/21 Page 19 of 19




was registered to a known drug user, and he also observed various behaviors that, based

upon his training and experience, led him to believe that Bustamonte was engaged in

criminal activity. For all of these reasons, the Court concludes that Deputy Seibert had

reasonable suspicion that Bustamonte was engaged in criminal activity and that a dog sniff

would confirm his suspicions. In short, the delay (if any) and the dog-sniff were justified.

       Finally, the Court finds that Endy’s alert on Bustamonte’s truck was valid and

reliable. Accordingly, the subsequent search was justified under the Fourth Amendment.

The Court will not suppress the fruits of that search.

                                        VI. ORDER

       IT IS HEREBY ORDERED:

       1. Bustamonte’s Motion to Suppress (Dkt. 25) is DENIED.


                                                  DATED: March 8, 2021


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 19
